Citation Nr: 1142026	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-11 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Donna D. Ebaugh



INTRODUCTION

The Veteran served on active duty from February 1956 to November 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO in North Little Rock, Arkansas.

The issue of entitlement to a rating in excess of 70 percent for schizoaffective disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

A review of record shows that the Veteran was representative by the Disabled American Veterans (DAV) when the matter was mostly recently before the Board.  However, while undergoing development on Remand, the Veteran retained the service of a private attorney.  In October 2011, the Board sent the Veteran a letter noting that he was being representative by DAV and a private attorney, and that VA regulations only allowed for a single entity to represent him.  He was also advised that his private attorney was not accredited by the Office of General Counsel.  The Board then asked the Veteran to identify how he wished to proceed with respect to representation.  The Veteran filed his response later that month noting that he wished to continue with his appeal on a pro se basis.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In the present case, the Veteran claims that he is entitled to a TDIU due to his service-connected psychiatric disability, for which he is in receipt of a 70 percent disability rating.  His disability has been rated at 70 percent disabling since he was initially granted service connection, effective in November 1957.  Since then, the Veteran held jobs as a migrant worker picking fruit, working on his grandfather's farm, and working on a poultry farm.  A review of the file reveals that he last worked in 1979 for a poultry farm that is no longer in business.  In April 2008, his friend of 30 years submitted a statement that he has not seen the Veteran hold down a job the whole time he has known him.  However, in a reported dated in August 2008, a VA examiner concluded that the Veteran's service-connected psychiatric disability does not preclude him from all types of employment. 

The Board remanded the issue regarding TDIU for clarification from the August 2008 VA examiner regarding the Veteran's employability.  In February 2011, the VA examiner reviewed the August 2008 VA examination report, claims file, and CPRS records, and opined that the Veteran was not precluded from all types of employment.  The VA examiner reiterated that the August 2008 VA examination report indicated that the Veteran would have difficulty with customer and coworker contact.  The VA examiner considered the Veteran's August 2008 reports that he did not suffer from any psychiatric symptoms including depression and that his primary complaint was his dizziness.  

Significantly, the evidence indicates that there may have been a change in the severity of the Veteran's disability since the August 2008 VA examination and February 2011 addendum opinion.  First, in an August 2011 statement, the Veteran reported that he experienced depression (which he denied at the 2008 VA examination), that he was undergoing mental health counseling at VA, and that he spent 98 percent of his time in isolation.  He reported that in the past year, he had given up going to church and that he gets food and checks his mail once per week.  Moreover, the Board finds that the February 2011 addendum opinion is inadequate as the examiner did not clearly state her rationale for the opinion although she appeared to place a significant emphasis on the Veteran's August 2008 statement that he did not suffer from depression or other psychiatric symptoms.  

Because the Veteran has submitted statements indicating an increase in the severity of his service-connected psychiatric disability since the February 2011 addendum opinion, and because the Board is not satisfied with the adequacy of the February 2011 addendum opinion, the Board finds that the Veteran is entitled to a new VA opinion regarding his employability.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Additionally, in his October 2011 statement, the Veteran indicated his desire to undergo a social and industrial survey.  The Federal Circuit recently determined that 38 U.S.C. § 5103A, the duty to assist statute, includes no explicit reference to industrial surveys or vocational expert reports.  The Federal Circuit, as did the United States Court of Appeals for Veterans Claims, recognized that VA could be required to obtain an industrial survey if it were "necessary to substantiate" a veteran's claim, but that a survey is not "necessary" for all TDIU claim.  Smith v. Shinseki, No. 08-3702, 2010 WL 3180417 (Vet. App. Aug. 11, 2010).  However, based on the foregoing statements submitted since the last VA examination in August 2008 and the usual work history presented, the Board finds that a social and industrial survey would be beneficial to its determination regarding a TDIU.  

The Veteran should also be advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  

Finally, in a statement dated in October 2011, the Veteran indicated that he received active VA mental health treatment.  He asked that VA obtain and consider these records.  He also expressed concern that the author of the August 2008 VA examination report and February 2011 addendum opinion did not adequately address how his psychiatric symptoms would affect his employability, including handling stress, concentrating, demonstrating reliability and dependability, behaving in a stable manner, slowing recollection, exercising good judgment, and working in proximity to fellow coworkers.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain treatment records regarding any mental health treatment that the Veteran may have received at the outpatient treatment clinic in Mountain Home, Arkansas from July 2009 to the present.  Any negative response should be noted in the file.

2. The RO/AMC should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the Veteran's daily routine.  With regard to his employability, the Veteran should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data.

3. After the foregoing has been complete, the RO/AMC should make arrangements with the appropriate VA medical facility for the Veteran to be afforded a psychiatric examination to determine the nature and extent of all disabilities from which the Veteran is now suffering.  All indicated tests or studies deemed necessary should be done.  The claims file and treatment records must be made available to, and be reviewed by, the examiner in connection with the examination.  

The examiner should give detailed clinical findings of any symptomatology found, and that examiner should render an opinion whether the service-connected disabilities prevents the Veteran from being gainfully employed, or whether a nonservice-connected disability (or disabilities) prevents the Veteran from being gainfully employed.

The examiner should consider the Veteran's written statements regarding his psychiatric symptoms (including but not limited to personal hygiene issues, isolation, difficulty with social interaction) and discuss any effect they may have on his employment. 

4. The RO/AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5. Upon completion of the above, readjudicate the issues on appeal, to include any records that may not have been previously considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


